 450DECISIONSOF NATIONALLABOR RELATIONS BOARDSecurity-Columbian Banknote Company,A Divisionof U.S.Banknote CorporationandPhiladelphiaPrinting Pressmen,Assistants and OffsetWorkers'Union No. 4. Case 4-CA-6541December10, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn June 28, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief, Philadelphia PrintingPressmen, Assistants and Offset Workers' Union No. 4(herein Pressmen) filed exceptions and a supportingbrief,Respondent filed exceptions and an answeringbrief, and Graphic Arts International Union, Local14L (herein Graphic Arts) filed exceptions and a briefin support of its exceptions and in opposition to theGeneral Counsel's and Pressmen's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asamended, and to adopt his recommended Order asmodified herein.We find merit in General Counsel's and Pressmen'sexceptions to the Administrative Law Judge's conclu-sion that Respondent is not a successor employer toFederated Banknote Company (herein Federated). It iswell established that an enterprise which continues the"employing industry" of a predecessor employer isproperly regarded as a successor employer whenever ituses substantially the same facilities and work force toproduce the same basic products for essentially thesame customers in the same geographic area.' Utiliz-ing these guidelines, Respondent fits the definition of asuccessor employer to Federated.The Administrative Law Judge found that Respond-ent, after purchasing Federated's Caroline Road plant,fixed assets, inventory, and existing contracts, con-tinued operating this plant. Respondent completedFederated's work, without interruption, utilizing itsequipment and employing its former employees andsupervisors. The Administrative Law Judge also foundthat "these factors are sufficient to establish a successorrelationshipwith respect to the acquisition of theIValley Nitrogen Producers, Inc, 207NLRB 208 (1973),Ranch-Way,Inc,183 NLRB 1168 (1970)facility itself."Nevertheless, he concluded that Re-spondent was not a successor employer and did notviolate the Act when it withdrew recognition from andrefused to bargain with the Pressmen because the unitin issue had not remained intact or retained its separateidentity.We disagree.The record indicates that under Federated the letter-press and offset employees who comprised the subjectbargaining unit worked in a combined department, un-,der the same supervision, and performed both letter-press and offset functions. However, after Respon-dent's takeover, the employees performed eitherletterpress or offset work, were assigned to differentdepartments, and performed their functions separately.Notwithstanding these changes, we find the Respond-ent to be the successor employer to Federated. All ofthe factors mentioned to substantiate the change in theunit's identity are directly attributable to the Respon-dent's unlawful recognition of Graphic Arts as the bar-gaining representative of the offset employees. But forthis recognition and the subsequent changes which re-sulted, the department would have remained intact,retaining its original identity, with its employees func-tioning in the same manner as under Federated.Moreover, the Respondent continued essentially thesame operation, with substantially the same employeesand equipment and in the same location. Respondentemployed no employees who had not previouslyworked for Federated. Additionally, in the specific unitin question all eight of the employees hired2 by Re-spondent had been employees of the predecessorFederated.'Accordingly, for the reasons stated above, we findthat the Respondent is the successor employer ofFederated and therefore violated Section 8(a)(5) ofthe Act by withdrawing recognition from, and byrefusing to bargain with, Pressmen, the statutoryrepresentative of Federated's employees.AMENDEDCONCLUSIONS OF LAW1.Security-ColumbianBanknoteCompany, a Divi-sion of U.S. Banknote Corporation, is an employerengaged incommerce within themeaning ofSection2(6) and (7) of the Act.2.PhiladelphiaPrinting Pressmen,Assistants andOffset Workers' Union No. 4 and Graphic Arts Inter-national Union, Local 14L, are eachlabor organiza-tions withinthe meaningof Section 2(5) of the Act.3.For the purposes of the Act,at times' pertinent,Security-ColumbianBanknoteCompany, a Division of2Federated had employed 12 offset and letterpress operators of whomRespondent hired 8, 4 in letterpress and 4 in offset3 SeeHoward Johnson Co. v Detroit Local Joint Executive Board Hotel& Restaurant Employees,94 S Ct 2236 (1974),N.L.R B v Burns Interna-tional Security Services, Inc,406 U S 272 (1972)215 NLRB No. 85 SECURITY-COLUMBIAN BANKNOTE COMPANY451U.S. Banknote Corporation, is the successor of Fed-erated BanknoteCompany.4. By recognizing Graphic Arts International Union,Local 14L, as the bargaining representative of the em-ployees performing "offset" functions at the CarolineRoad plant without any lawful basis and when it didnot lawfully represent a majority of the employees, andby applying and enforcing Graphic Arts InternationalUnion, Local 14L's union-security collective-bargain-ing agreement to those employees,Respondent hasrendered unlawful assistance and support to GraphicArts International Union, Local 14L, and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(2) of the Act.5.By applying Graphic Arts International Union,Local 14L's union-security collective-bargaining agree-ment to the employees performing "offset" functions attheCarolineRoad plant,Respondent has dis-criminated with respect to the hire, tenure, and termsand conditions of employment of its employees,therebydiscouragingmembership in PhiladelphiaPrinting Pressmen, Assistants and Offset Workers'UnionNo. 4 and encouraging membership inGraphic Arts International Union, Local 14L, andengaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.6. By withdrawing recognition from, and refusing tobargain with,Philadelphia Printing Pressmen, As-sistantsand Offset Workers' Union No. 4, as thebargaining representative of the employees per-forming "offset" functions at the Caroline Roadplant,Respondent violated Section 8(a)(5) of theAct.7.Respondent, by engaging in such conduct set forthabove,has interfered with,restrained,and coerced itsemployees in the exercise of their rights guaranteed bySection 7 of the Act and has therebyengaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.8.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Respondent, Security-ColumbianBanknoteCompany, A Division of U.S. Banknote Cor-poration,Philadelphia,Pennsylvania, its officers,agents,successors,and assigns,shall take the action setforth in the said recommended Order, as modifiedherein:1. Insert the following as paragraphs 1(e) and 2(b),respectively, and reletter the existing paragraphs ac-cordingly:"(e) Failing and refusing to recognize,meet,or bar-gain collectively with Philadelphia Pressmen Assis-tants and Offset Workers' Union No. 4, as the exclu-sive bargaining representative of its employees per-forming`offset'functions at the Caroline Plant."(b) Upon request, recognize Philadelphia PrintingPressmen, Assistants, and Offset Workers' Union No.4 as the exclusive bargaining representative of the em-ployees performing `offset' functions at the CarolinePlant, and bargain or consult with the Union at itsrequest concerning the wages, rates of pay, hours, andworking conditions of such employees."2. Substitute the attached notice for the Administra-tive Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL withhold and withdraw recognitionfrom Graphic ArtsInternationalUnion, Local14L, as the collective-bargainingrepresentative ofour employees performing "offset" functions atthe Caroline Plant unless and until it has beencertifiedas the bargainingrepresentative by theNational Labor Relations Board.WE WILL NOT give any force or effect to our col-lective-bargainingagreementwith the above-named union,or any modification,extension,renewal,or supplement thereto insofar as it per-tains to the employees performing "offset" func-tions at the Caroline Plant. We will not, however,abandon any benefits which have been establishedfor them under the collective-bargaining agree-ment.WE WILL NOTgive any unlawful assistance orsupport to the above-named labor organization orany other labor organization.WE WILL NOT unlawfully encourage membershipin the Graphic Arts International Union, Local14L, or discourage membership in the Phila-delphia Printing Pressmen, Assistants and OffsetWorkers' Union No. 4, or in any other labor or-ganization with respect to hire, tenure,and termsand conditions of employment.WE WILLbargain collectively concerning rates ofpay, wages, hours, and other terms and conditionsof employment with Philadelphia Printing Press-men, Assistants and Offset Workers' Union No. 4,as, the exclusive representative of the employees 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDperforming "offset" functions at the CarolinePlant.'WE WILL NOT in any like or related' manner, in-terfere with, 'restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist any labor organization, to bar-gain collectively through representatives of theirown choosing, to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, except to the extent suchright is affected by the provisos in Section 8(a)(3)of the Act.WE WILL reimburse those employees who per-formed "offset" functions at the Caroline Plant forall initiation fees, dues, and other moneys paid bythem or withheld from their pay as a result of theillegal application and enforcement beginning onMay 21, 1973, of the collective-bargaining agree-ment to them.All our employees are free to become or remain, orto refrain from becoming or remaining, members of anylabor organization, except to the extent such right maybe affected by the provisos in Section 8(a)(3) of the Act.SECURITY-COLUMBIANBANKNOTECOMPANY, ADIVISIONOFU.S.BANKNOTE CORPORATIONDECISIONThe issues involved are whether Respondent was a succes-sor employer to Federated; and whether Respondent violatedSection 8(a)(1), (2), (3), and (5) of the Act by withdrawingrecognition from and refusing to bargain with the PressmenLocal as the bargaining representative of certain employeesperforming "offset" functions and by instead recognizing theGraphic Arts Local as their bargaining representative andapplying and enforcing their collective-bargaining agreementcontaining the union-security provision to them.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefs.Upon the entire record in this case and from my observa-tion of the witnesses, and after due consideration of the briefsfiled by the parties, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Virginia corporation with a plant located at55th and Sansom Street and another plant located at 11600Caroline Road, Philadelphia, Pennsylvania, is engaged in thebusiness of designing, engraving, and printing stocks, bonds,foreign currency, foreign stamps, and other matter. Duringthe 12-month period preceding February 12, 1974, Respond-ent in the course of its operations at its Philadelphia, Pennsyl-vania, plants made sales, in excess of $50,000, to customerslocated outside the Commonwealth of Pennsylvania.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.STATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Philadelphia, Pennsylvania, on April 25and 26, 1974, pursuant to a charge filed on August 14,1973,1by the Philadelphia Printing Pressmen, Assistantsand Offset Workers' Union No. 4 (herein referred to as Press-men Local) and a complaint issued on February 12, 1974.The complaint alleged that Security-Columbian BanknoteCompany, a Division of the U.S. Banknote Corporation(herein referred to as the Respondent) was a successor em-ployer to the Federated Banknote Company (herein referredto as Federated) and that the Respondent by withdrawingrecognition from and refusing to bargain with the PressmenLocal as the bargaining representative of employees perform-ing "offset" functions which it had represented while theywere employed at Federated and by recognizing the GraphicArts International Union, Local 14L (herein referred to asGraphic Arts Local),' as the bargaining representative ofsaid employees and by applying and enforcing a collective-bargaining agreement between them containing a union-securityprovision to those employees violated Section8(a)(1), (2), (3), and (5) of the National Labor Relations Act,as amended (herein referred to as the Act).Respondent in its answer filed on February 19, 1974, de-nied having violated the Act.IITHE LABOR ORGANIZATIONS INVOLVEDRespondent admits, and I find, that the Philadelphia Print-ing Pressmen, Assistants and Offset Workers' Union No. 4and the Graphic Arts International Union, Local 14L, areeach labor organizations within the meaning of Section 2(5)of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundSince about 1968 Federated had operated a plant (hereinreferred to as the Caroline Plant) located at 11600 CarolineRoad, Philadelphia, Pennsylvania. Previously its plant hadbeen located on North Broad Street, Philadelphia, Pennsyl-vania.Federated's employees, except for some who were unrepre-sented, were represented by various labor organizations' in-cluding the Pressmen Local. According to Frederick Daywho is the secretary-treasurer and business representative ofthe Pressmen Local, his union had had written collective-bargaining agreements with Federated at least'as far back as1967 when he took office and since Federated was then con-tributing to the union's welfare fund this meant they wouldhave had written collective-bargaining agreements prior toAll dates referred to are in 1973 unless otherwise stated3These other labor organizations were the Philadelphia Typographic No2The Graphic Arts International Union was formerly named the Lithog-2, Teamsters Local 470, Bookbinders and Bindery Womens' Union Localraphers and Photoengravers International UnionNo 2, International Plate Printers, and the Engravers Union SECURITY-COLUMBIAN BANKNOTE COMPANY453that time. The most recent collective-bargaining agreementbetween Federated and the Pressmen Local which coveredthe period from May 1, 1970, to April 13, 1973, and wasextended by agreement of the parties until May 18, 1973,described the bargaining unit, in part, as follows:The Company recognizes that the Union is the exclusiveand sole collective bargaining agent for all employees inthe pressrooms operated by the Company and that thejurisdiction of this contract extends over all printingpresses operated by the Company, including but notlimited to gravure, offset and letter presses and as-sociated devices.It isunderstood, also, that the jurisdiction of this con-tract extends over all work in connection with offsetplatemaking, including camera operation, all darkroomwork, stripping layout, opaquing and press lineup.'Respondent operateda plant(herein referred to as theSansom Plant) located at 55th and Sansom Street, 'Phila-delphia, Pennsylvania, where it employed 150 productionemployees,including12 offset employees and 8 letterpressemployees This plant was located approximately 20 milesfrom the Caroline Plant.Its employees, except for some who were unrepresented,were represented by various labororganizationsincluding thePressmen Local and Graphic Arts Local.The current collective-bargaining agreementcovering theRespondent and the Graphic Arts Locals was effective fromMay 1, 1972, to April 30, 1975. Article 5 of the agreementdefined the Union's jurisdiction, in part, as "all work, pro-cesses,operations and products directly associated with orrelated to Lithography, Offset (includingdry or wet), Photo-engraving,Itaglio,Gravure, and all other methods or tech-niques of printing, or otherwise reproducing images of allkinds, or any other purpose, including without limitationsany technological or other change, evolution of or substitu-tion for any work, process, operation of product now orhereinafter utilized in any of the methods or for any of thepurposes described above."Section 2 of theagreementprovided in part as follows:"This contract shall be binding on all members of the As-sociation, for their plants or departments in the Philadelphiaarea....Article 6 of the agreement contained union-security provi-sions requiring as a condition of employment that those em-ployees who were members of the Union on the effective dateof the agreementto remainmembers and those employeeswho were not members of the Union to become and remainmembers in goodstandingafter the 30-day period.Respondent and the Pressmen Union for many years havehad collective-bargaining agreementscovering the letterpressemployees employed at the SansomPlant.6While the cur-4While the agreement includes gravure presses and associated devicesneither Federated nor Respondent,after taking over the plant as discussed,nfmemployed such employees5The agreement is between the Graphic Arts Local and the LithographersAssociation of Philadelphia, A Division of Graphic Arts Association ofDelaware Valley,Inc., of which the Respondent is a memberrent collective bargaining agreement effective from May 1,1973, to April 30, 1976, contained under paragraph 4 of therecognitionclause languagethat would include employeesperforming "Offset" functions,BusinessRepresentative Dayacknowledged thislanguagedid not mean the Respondenthad agreed to recognize the Pressmen Local as a representa-tive of such ` employees. The clause itself made exceptionswhere an employer as at the Sansom Plant had alreadygranted jurisdiction of work to other unions.On May 18, 1973, Respondent's parent corporation,United States Banknote Corporation, purchased the CarolinePlant from Federated's owners, namely, Thomas De La Rue,Inc., a wholly owned subsidiary of the De La Rue CompanyLimited.' The purchase with certain exceptions included theseller'srights to the land and building, fixed assets,machinery, equipment,inventories,copyrights, contracts,orders, and work-in-process.Albert D'Orazio, an employee of Federated, testified em-ployees were first notified of the proposed sale by memoran-dum distributed about March 19 and a newspaper articlewhich appeared in the March 19 edition of the Evening Bulle-tin.Meetings of employees were also held about April 1 andApril 15 to discuss the sale and on April 13 the employeeswere issued a notice informing them of the sale and thatUnited States Banknote Corporation would be meeting withcertain employees and their unions to discuss `offering themjobs.On May 18 Federated terminated its employees payingthem their accrued vacation pay, gave them notice of cancel-lation of their insurance, and with the exception of thoseemployees who were to be hired by Respondent paid themseverance pay, That same day Federated by letter notifiedBusinessRepresentative Day that United States Banknotewas taking possession of the plant, Federated's employeeswere being terminated that day and it considered their collec-tive-bargainingagreementterminated.B. Respondent's Operationof theCaroline PlantOn May 21 Respondent began operating the Caroline Plantemploying a total of 45 production employees who had beenemployed by Federated when it ceased operations.' No newproduction employees were hired at least up until September20.9 Based on the testimony of Plant Superintendent RobertChristophersen, who was over both the Sansom Plant and theCaroline Plant where he spent approximately 35 to 40 percentof histime, those supervisors employed directly at the Caro-linePlant included ProductionManager Richard DiLorenzo, Assistant Foreman John Gedeon, Assistant Fore-man Daniel Acker and Assistant Foreman Norman Hale.Other persons with supervisory authority over the CarolinePlant included Winfield Korn, who was the foreman over the6 The collective-bargammg'agreement is between the Pressmen Local andthe Allied Printing Employers Association, a Division of Graphic ArtsAssociation of Delaware Valley, inc , of which Respondent is a member7 Plant Manager Chrstophersen stated the plant was purchased in hopesof obtaining a portion of the Federal food coupon contract however thesehopes never materialized%8PlantManager Chnstophersen testified by May 17 it had completedoffering jobs to Federated's employees9Federated at the time it ceased operations employed 66 productionemployees and 7 production foremen 454DECISIONSOF NATIONAL LABORRELATIONS BOARDfinishing department for both plants; Mike Gerace, who wasthe foreman over the DP department for both plants; andJohn Cerak who was the foreman over the offset or lithodepartment and Frank Widdowson, who was the foremanover the letterpress department. Estimates of the times spentby these foremen at the Caroline Plant during the periodfollowing its takeover by Respondent established Korn spentless than 50 percent; Gerace between 2 to 5 hours a week;Cerak about 5 hours a week; and Widdowson none. Produc-tionManager Di Lorenzo, Assistant Foremen Gedeon,Acker, and Hale, and Foreman Korn had held supervisorypositions with Federated at the time it ceased operations.The equipment purchased from Federated10 included fouroffset presses, five letterpresses, three rotary steel presses, twodie stamping presses, engraving equipment (ruling machine,geometric lathe, and four to five transfer presses), two guillo-tine cutters, material handling equipment such as lift trucks,two photosetters, a Ludlow casting machine, cameras, a Klu-gie press, a Heidelberg press, two Miller presses, and threeverticle presses. According to Plant Manager Christophersen,approximately 70 percent of the equipment purchased fromFederated was utilized by Respondent and the remaining 30percent which was either junked or transferred elsewhereincluded one offset press, engraving equipment, material han-dling equipment, and the photosetters.Plant Manager Christophersen stated about 65 percent ofthe work which was in process by Federated and more thanhalf of its new orders on which no work had been performedwere completed by the Respondent. The remaining orderswere not completed because of such reasons as customerscanceling them or going out of business.Christophersen stated immediately following the takeoverpossibly all of the security printing work performed utilizedFederated's plates. While Albert D'Orazio who had formerlyworked at Federated and was employed as a pressman by theRespondent at the Caroline Plant testified they continued toperform the same kind of work for the same customers exceptfor two new jobs, Christophersen stated the work for newcustomers included printing for 90 percent of the new engrav-ing performed at the Sansom Plant.Upon taking over the Caroline Plant, Christophersonstated the composing room which had been operated byFederated was closed and a single stonehand was there-after used at the Caroline Plant. Other changes includedmoving the engraving,gluing, and shingling work from theCaroline Plant to the Sansom Plant and moving most ofthe push-up of serial wing bonds from the Caroline Plantto Respondent's Chicago facility.''According to Plant Manager Christophersen the skills andfunctions of those employees in both the Caroline Plant andthe Sansom Plant were essentially the same. While Christo-phersen testified there wereinterchangesof employees be-tween the two plants as the necessity arose, and both plants10 Plant Manager Christophersen stated the purchase included all exceptthree or four pieces of equipment.11The contention that other changes in the operations of the CarolinePlant were delayed as a result of a strike by the PressmenLocalduring theperiod June 5, 1973, until July 23 was refuted by Plant Manager Christo-phersen's testimony under cross-examination in which he acknowledged hewasn't sure whether Respondent's plans to use new or different equipmentor planned changes in the supervision at the Caroline Plant were delayedor effected by the strike.were used interchangeably to perform certain jobs, no figureswere given to show the extent of such interchanges of em-ployees and products.The only evidence relating to the transfer of employeesbetween the two plants occurred in late summer or early fallwhen employees were transferred from the litho departmentof the Sansom Plant to the Caroline Plant to run the Webbpress which had been moved from the Sansom Plant to theCaroline Plant. Although Albert D'Orazio who worked atthe Caroline Plant stated after being laid off from work inFebruary 1974 he was assigned to the Sansom Plant, upon hisrecall he stated it was not customary to assign employees ofthe Caroline Plant to work at the Sansom Plant.Christophersen acknowledged during the period May 21through June 6 he did not know whether there had been anytransfers between the two plants or if the employees of theCaroline Plant had worked at the Sansom Plant.The only other equipment moved from the Sansom Plantto the Caroline Plant was an Ashton offset "press which wasalsomoved in the late summer or early fall. About June aVacuumatic electronic counter was moved from the CarolinePlant to the Sansom Plant. A multilith offset press and apaging press were moved to the Caroline Plant from NewYork in latesummer orearly falland aKlugie-Webbflowletterpress was purchased about the same time. Some movingequipment was also sent to the Caroline Plant from Respon-dent's G Street facility.Certain items common to both plants such as rolls, dies,plates, inventory borders and paper have been transferredbetween the plants, and Christophersen who is responsible forrecommending purchases of equipment for both plants makesall purchases.According to Christophersen all sales for both plantswhich are made by the same sales force are funneled throughhim and he determines based on the differences in the pressequipment which plant gets the work.Plant Manager Christophersen testified personnel recordsfor both plants are kept at the Sansome Plant and new hiresare referred there for approval. He was also responsible forsetting the personnel policies for both plants and except forthose collective-barganing agreements negotiated by the as-sociations of which Respondent is a member he was responsi-ble for negotiations for those plants. Insofar as grievanceswhich might go to arbitration are concerned, he reports to hissupervisor for determining company policy.C. Respondent's Recognitionof the Graphic Arts Localrather thanthe Pressmen Local for those EmployeesPerforming "Offset"Functionsat the Caroline PlantBusinessRepresentative Day of the Pressmen Local, afterreceiving a copy of the April 13 notice of the impending saleof the Caroline Plant from Federated's PresidentBahmer,12on April 18, informed Fred Esty, who is theChairman of the Board of UnitedStates BanknoteCorpora-tion, by letter that he had received the notice and informedEsty his Union representeda bargainingunit of pressmen atthe Caroline Plant and hadan agreementwith Federated and12BusinessRepresentative Day stated he had heard rumorsas early asMarch about the possiblesale ofthe plant. SECURITY-COLUMBIAN BANKNOTE COMPANY455stated if the negotiations resulted in the purchase of the plantand itsasserts he assumed Esty's Company would fulfill itslegal obligationto grant recognition to his Union as the bar-gaining agentfor the unit he represented.On May 4 a meeting was held betweenBusinessRepresen-tative Day and Respondent's Plant Manager Christophersenat the Union's office. Day testified Christophersen informedhim of theimpending sale statingthey were going to take theplant over and offer employment to some of the employeesincluding 7 of the 13 employees who Day represented. Chris-tophersen informed him three of the employees would be inletterpress and four of them in offset, however, those em-ployees in offset would have to be members of the GraphicArts Local. Day objected stating they had a bargaining unitthere and would be entitled to have the Respondent recognizethem for the employees they represented. Chnstophersen ac-knowledged he was aware of the letter Day had set to Chair-man Esty. Christophersen did not deny Day's version of theconversation.On May 7, 1973, Plant Manager Christophersen by letterinformed Day since they viewed Federated's facility and as-sets as an accretionto the Sansom Plant they could onlyrecognizeDay's jurisdiction over those letterpress employeesto whom Respondent would be offering employment. Chris-tophersen mentioned Respondent had a collective-bargainingagreementwith the Graphic Arts Local which covered theirpresent location and all future locations and that the offsetportion which was being purchased must come under thejurisdiction of their collective-bargainingagreementwith theGraphic Arts Local. The letter also stated Respondent wasinterested in offering employment to three of four individualswho would only be concerned with letterpress.On May 17, 1973, Plant Manager Christophersen by letternotified Day that Respondent would offer letterpress employ-ment to Norman Hale, Albert D'Orazio," Emil Korn-berger, and Earl Eppes. It also informed Day Respondentwould offer offset employment to other employees the Press-men Local represented, namely, Daniel Acker, George Rob-erts,Horace Hale, and Anthony Di Lorenzo14 who wouldcome under Respondent's collective-bargaining agreementwith the Graphic Arts Local.Besides theseeight employeesnamed who were all hired by the Respondent to work at theCaroline Plant thePressmenLocal represented four otheremployees in the litho and letterpress department and thelitho platemaking department who were not hired.PlantManager Chnstophersen testified about the latterpart of April during a telephone conversation with WalterBuczko,who was the secretary of the Graphic Arts Local,that he,explainedto Buczko they werein negotiations topurchase the plant and assets of Federated and would offerjobs to certain employees whose primary function was offsetand offset preparation,i.e., camera, stripping,and opaquing.Christophersen stated since he had a contract he asked if13AlbertD'Orazio testified aboutMay 15Respondent's Plant ManagerChnstophersen offered him and Earl Eppes jobs as letterpressmen which heaccepted This meant he would no longer perform offset work and in addi-tion would give up his job as a working night foreman10Daniel Acker was a foreman in the litho platemaking department andGeorge Roberts was a platemaker in the same department.Horace Haleworked in the litho and letterpress department operating both the offset andletterpress and Anthony Di Lorenzo worked in the same department onoffsetthere would be any problem in offering jobs to those em-ployees who were not members of the Graphic Arts Local.According to Christophersen, Buczko did not object and itwas his conclusion their collective-bargaining agreementwould be extended to cover those employees.On May 17, 1973, Plant Manager Chnstophersen by letterconfirmed his early conversation with Secretary Buczko stat-ing he had offered employment with Respondent at the Caro-line Plant to Daniel Acker, George Roberts, Horace Hale,and Anthony Di Lorenzo.Respondent since taking over the operation of the CarolinePlant on May 21 has recognized the Graphic Arts Local asthe bargaining representative of those employees at the Caro-linePlantwho are engaged in operating offset printingpresses and associated devices and employees engaged in off-setplatemaking, including camera operations, darkroomwork, strapping layout, opaquing, and press lineup and hasapplied its collective-bargaining agreement with the GraphicArts Local covering those employees at the Sansom Plant tothose employees at the Caroline Plant. Respondent's recogni-tion of the Graphic Arts Local for the Caroline Plant em-ployees was based on its conclusion, it was bound to be sounder their collective-bargaining agreement and that it wasan accretion to the existing unit rather than upon any evi-dence or conclusion, those offset employees at the CarolinePlant had independently chose or authorized the GraphicArts Local to represent them.Since taking over the Caroline Plant and at all timesmaterial herein Respondent has recognized the Pressmen Lo-cal as the bargaining representative of those employeesoperating the letterpress printing presses and associateddevices. 15Following acquisition of the Caroline Plant by the Re-spondent those unions representing the employees of theCaroline Plant have included the Engravers Union, PhotoPrinters, Steel Plate Printers Union, Graphic Arts Local,Pressmen Local, and Teamsters Local 107 These unions alsorepresented employees at the Sansom Plant.D. Conclusions and AnalysisThe General Counsel contends while Respondent deniesthat the Respondent violated Section 8(a)(1), (2), (3), and (5)of the Act16 by withdrawing recognition from and refusingto bargain with the Pressmen Local as the bargaining re-presentative of employees performing "offset" functions atthe Caroline Plant while instead recognizing the GraphicArts Local as their bargaining representative and by applyingand enforcing their collective-bargaining agreement, whichcontained union-security provisions to them.15Respondent does not have any employees engaged in operating as-sociated devices to the letterpresses16 Sec 8(a)(1) of the Act prohibits an employer from interfering with,restraining,or coercing employees in the exercise of the rights guaranteedin Sec 7 of the Act Sec 8(a)(2) of the Act prohibits an employer fromdominating or interfering with the formation of any labor organization orcontributing financial or other support to it Sec 8(a)(3) of the Act providesin pertinent part "it shall be an unfair labor practice for an employerby discrimination in regard to hire or;tenure of employment or any termor condition of employment to encourage or discourage membership in anylabor organization"Sec 8(a)(5) of the Act prohibits an employer fromrefusing to bargain collectively with the representative of its employees. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the General Counsel and the Pressmen Local con-tend Respondent was a successor to Federated and thereforelegally obligated to recognize and bargainwith thePressmenUnion as the representative of the "offset" employees whichithad represented at Federated, both Respondent and theGraphic Arts Local assert such employees constituted anaccretion to their existing bargaining unit at the SansomPlant and therefore recognition of the Graphic Arts Local astheir bargaining representative and application of their col-lective-bargaining agreement to them was lawful.Where thereis a substantialcontinuity in the identity of theemploying enterprise the purchasing employer is required torecognize and bargain with the incumbent union,NorthwestGalvanizing Co.,168 NLRB 26, 28 (1967).A determination whether a new group of employees at anew facility operated by the same employer constitutes anaccretion to an existing unit must be determined in the lightof the circumstances of each individual case.Haag DrugCompany, Incorporated,169 NLRB 877 (1968). Certain fac-tors to which weight has been given by the Board in determin-ing whether an accretion exists include the integration ofoperations,centralization of management and administrativecontrol, geographic proximity, similarity of working condi-tions, skills, functions, common control over labor relations,collective-bargaining history,and the interchange of em-ployees.Pilot Freight Carriers, Inc.,208 NLRB 853 (1974).The Board in itsMelbetDecision" stated:We will not, however, under the guise of accretion, com-pel a group of employees, who may constitute a separateappropriate unit, to be included in an overall unit with-out allowing those employees the opportunity of express-ing their preference in a secret election or by some otherevidence that they wish to authorize the Union to repre-sent them.When an employer upon being confronted with conflictingrepresentational claims by two unions negotiates a collective-bargaining agreement with one of them before its right to berecognized as the collective-bargaining representative hasbeen finally determined under the procedures set forth undertheAct,such conduct constitutes unlawful assistance.Midwest Piping & Supply Co., Inc.,63 NLRB 1060.Upon considering the findingssupra,the evidence estab-lished that the Respondent after purchasing Federated'splant, fixed assets, inventories, and existing contracts, con-tinued operating the Caroline Plant, without interruption,completing such work along with similar work utilizingFederated's equipment and employing its former employeesand supervisors.While these factors are sufficient to establish a successorrelationship with respect to the acquisition of the facilityitself, Federated's employees were separated into a number ofdifferent bargaining units and represented by various labororganizations.With respect to the bargaining unit in issuehere because of certain changes made in the operations of theCaroline Plant upon Respondent's takeover this unit did notremain intact or retain its separate identity. Under Federatedthe letterpress and offset employees comprising the bargain-17Melbet Jewelry Co., Inc., and I.D.S.-Orchard Park, Inc.,180 NLRB 107,110 (1969).ing unitworked in the same departments, under the samesupervision, and performed both letterpress and offset func-tions.However, following Respondent's takeover those em-ployees, who were formerly employed inthe bargaining unitand were offered and accepted employment with the under-standing they would perform either letterpress or offset work,were assigned to different departments, worked under differ-ent supervision, and performed these functions separatelyand to some extent the offset work was performed in conjunc-tion with employees of the Sansom Plant. Moreover, therewas a substantial reduction in the number of those employeeshired. Such changes in operations as previously noted werenot limited to these employees alone but also involved em-ployees affected by closing the composing room and movingthe engraving, gluing, and shingling work from the CarolinePlant to the Sansom Plant.However, Respondent did recognize the Pressmen Local asthe bargaining representative of the letterpress employeeswhich it had previously represented and although the formerunit description included employees performing gravurework and work on associated devices neither Federated northe Respondent had employed such employees at the Caro-line Plant.Under thesecircumstances,inasmuch as the bargainingunit in issue here did not remain intact or retain its separateidentity following the takeover of the Caroline Plant, I findthat the Respondent by withdrawing recognition from andrefusing to bargain with the Pressmen Local as the bargainingrepresentative of these employees performing "offset" func-tions at the Caroline Plant1e did not violate Section 8(a)(1),(2), (3), or (5) of the Act as alleged in the complaint.The remaining issue is whether Respondent violated Sec-tion 8(a)(1), (2), and (3) of the Act as alleged by grantingrecognition to the Graphic Arts Local as the bargaining re-presentatives of those employees performing "offset" func-tions at the Caroline Plant and by applying and enforcingtheir collective-bargaining agreement, which contains union-security provisions, to those employees.Respondent and the Graphic Arts Local in asserting theiraccretion defense rely both on the recognition language intheir collective-bargaining agreement and certain factors ap-plicable to both plants.Insofar as the recognition clause is concerned such relianceismisplaced since their agreement was executed prior to theacquisition of the Caroline Plant and its language makes nospecific provisions for newly acquired facilities such as here.While a consideration of the evidence pertaining to thosefactors applicable to both plants disclosedcentralized man-agement;common control over labor relations and personnelpolicies; central personnel records keeping; common salesforce;common purchasing; similar working conditions;possession of similar work skills and functions; and an inter-change of items commonly used in the production process,such evidence failed to establish that the interchange of em-ployees and work products and the transfer of employeesbetween the two plants were other than minimal or that theoperation of the Caroline Plant was not substantially autono-mous. Upon considering these factors in their entirety and in18Respondent at no time had ever recognized the Pressmen Local as thebargaining representative of these employees. SECURITY-COLUMBIAN BANKNOTE COMPANY457view of the geographic separation of the two plants and priorbargaining history, I find that those employees performing"offset" functions at the Caroline Plant were not an accretionto the existing bargaining unit of offset employees at theSansom Plant.Having found those employees were not an accretion to theexisting bargaining unit which was the sole basis for grantingrecognition, I find that Respondent by granting recognitionto the Graphic Arts Local as the bargaining representative ofthe employees performing "offset" functions at the CarolinePlant and applying and enforcing their union-security collec-tive-bargaining agreement to them with knowledge of thePressmen Local's claim to represent them and that a realquestion concerning representation existed, thereby renderedunlawful assistanceand support to the Graphic Arts Local inviolation of Section 8(a)(1) and (2) of the Act. Further I findsince the collective-bargaining agreement with the GraphicArts Local which Respondent unlawfully applied to thoseemployees contained union-security provisions Respondentdiscriminated against them with respect to hire and tenure ofemployment thereby discouraging membership in the Press-men Local in violation of Section 8(a)(1) and (3) of the Act.Union No.4 and encouraging membership in theGraphicArtsInternational Union,Local 14L,and engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.5.Respondent,by engaging in such conduct set forth abovehas interfered with,restrained,and coerced its employees inthe exercise of their rights guaranteed by Section7 of the Actand has thereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.By withdrawing recognition from and refusing to bar-gain with the Philadelphia Printing Pressmen,Assistants andOffset Workers'Union No.4 as the bargaining representativeof the employees performing"offset"functions at the Caro-line Plant, Respondent did not violate Section 8(a)(1), (2), (3),or (5) of theAct, asalleged in the complaint.7.The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,found to constitute unfair labor practices occurring in con-nection with the operations of Respondent described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.CONCLUSIONS OF LAW1.Security-Columbian Banknote Company, a Division ofU.S. Banknote Corporation, is anemployer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Philadelphia Printing Pressmen, Assistants and OffsetWorkers' Union No. 4 and the Graphic Arts InternationalUnion, Local 14L, are each labor organizations within themeaning of Section2(5) of the Act.3.By recognizingthe Graphic Arts International Union,Local 14L, as the bargaining representative of the employeesperforming "offset" functions at the Caroline Plant withoutany lawful basis and at a time when a real question concern-ing representation existed with respect to those employeesand by applying and enforcing Graphic Arts InternationalUnion,Local 14L'sunion-securitycollective-bargaining`agreement to those employees, Respondent has rendered un-lawful assistanceand support to Graphic Arts InternationalUnion, Local 14L, and thereby has engaged in unfair laborpractices within themeaningof Section 8(a)(2) of the Act.4.By applying Graphic Arts International Union, Local14L's union-security collective-bargaining agreement to theemployees performing "offset" functions at the CarolinePlant, Respondent has discriminated with respect to the hire,tenure, and terms and conditions of employment of its em-ployees, thereby discouragingmembership in the Phila-delphia Printing Pressmen, Assistants and Offset Workers'Having found that the Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1),(2), and (3) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent violated the Act byrecognizing Graphic Arts Local as the bargaining representa-tive of the employees performing "offset" functions at theCaroline Plant and by applying and enforcing the union-secunty collective-bargaining agreement to those employees,I shall recommend that the Respondent be ordered to with-draw and withhold recognition from the Graphic Arts Localas the representative of those employees unless and until theBoard shall certify it as the bargaining representative. It shallalso be recommended that Respondent be ordered to ceasegiving effect to its collective-bargaining agreement with theGraphicArts Local or to any modification, extension,renewal, or supplement thereto, insofar as its applies to thoseemployees performing "offset" functions at the CarolinePlantHowever, this recommended Order shall not be con-strued to require Respondent to vary any of the substantiveterms, conditions, and benefits presently in effect for theseemployees.Further, since the collective-bargaining agreement con-tained union-security and checkoff provisions, it shall berecommended that Respondent be ordered to restore to pre-sent or former employees performing "offset" functions at theCaroline PlantsinceMay 21, 1973, when the collective-bar-gaining agreement was first applied to them any fees, dues,or other payments by them to the Graphic Arts Local orwhich were unlawfully deducted from their pay including inadditton`to the reimbursements the payment of interest onsuch amounts at the rate of 6 percent per annum. SeeBissoTowboat Company, Inc.,192 NLRB 885 (1971)Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'9Respondent, Security- Columbian Banknote Company, aDivision of U.S. Banknote Corporation, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Giving unlawfulassistanceor support to the GraphicArts International Union, Local 14L, or any other labororganization.(b)Recognizingthe Graphic Arts International Union,Local 14L, as the representative of its employees performing"offset" functions at the Caroline Plant for the purpose ofdealing with Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours, or other terms and condi-tions of employment.(c)Giving any force or effect to the collective- bargainingagreement with the Graphic Arts International Union, Local14L, or to any modification, extension, renewal, or supple-ment thereto, insofar as it applies to those employees per-forming "offset" functions at the Caroline Plant, provided,however, that nothing herein shall require the Respondent tovary any of the substantive terms, conditions, and benefitspresently enjoyed by those employees, which have been estab-lished in the performance of this collective- bargaining agree-ment.(d) Encouraging memebership in the Graphic Arts Inter-national Union, Local 14L, or any other labor organizationand discouraging membership in the Philadelphia PrintingPressmen, Assistants and Offset Workers' Union No. 4 orany other labor organization by discriminating with respectto the employees' hire, tenure, and terms and conditions ofemployment.(e) In any like or related manner interfering with,restrain-ing, or coercing its employees in the exercise of their right toself- organization, to form,join,or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the'y In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order hereinshall, asprovided in Sec.102.48 of the Rules, and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.extent that such right may be affected by the provisos ofSection 8(a)(3) of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Withdraw and withhold recognition from the GraphicArts International Union, Local 14L, as the collective- bar-gaining representative of those employees performing "off-set" functions at the Caroline Plant for the purpose of dealingwithRespondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other terms orconditions of employment, unless and until the Board shallcertify said labor organization as their bargaining representa-tive.(b) Reimburse all present and former employees perform-ing "offset" functions at the Caroline Plant except those whojoined the Graphic Arts International Union, Local 14L,prior to the unlawful enforcement and application of theunion- security collective- bargaining agreement on May 21,1973, for all initiation fees, dues, and any other moneys, ifany, paid by or withheld from them pursuant to the terms of'the collective- bargaining agreement in the manner providedfor in the section of this Decision entitled "The Remedy."(c)Post at both its CarolinePlant and Sansom Plantlocated in Philadelphia, Pennsylvania, copies of the attachednoticemarked "Appendix.""Copies of said notice, onforms provided by the Regional Director for Region 4, shall,after being duly signed by an authorized representative ofRespondent, be posted immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Respondent shall take rea-sonable steps to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Decision, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint, be, and ithereby is dismissed insofar as it alleged unfair labor practicesnot specifically found herein.20 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."